SULLIVAN, Chief Judge
(dissenting):
The commander who initially ordered pretrial confinement is not a neutral and detached magistrate for purposes of Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975), and County of Riverside v. McLaughlin, 500 U.S. 44, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991). See United States v. Malia, 6 MJ 65, 66-67 (CMA 1978). This Court’s decision in United States v. Lynch, 13 MJ 394 (CMA 1982), did not alter this precedent. To the extent that this Court in United States v. Rexroat, 38 MJ 292 (CMA 1993), reverses this precedent and permits a hearing under United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), in this case, I dissent.